Title: From John Adams to Boston Patriot, 21 October 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, Oct. 21, 1809.
				
				THE memorial promised in my last letter was in these wordsHigh and Mighty Lords,As soon as her Majesty the Empress, was informed of the sudden departure from the Hague, of the Ambassador of his Britannic Majesty to your High Mightinesses; guided by the sentiments of friendship and benevolence which she professes towards the two powers; she did not wait, for further explanations, concerning the consequences which might be produced by a procedure so alarming for their reciprocal tranquility and well-being, to make by her Minister at the court of London, representations the most pressing, to the end, to divert it, if it were possible from coming to violent measures, and to induce it rather to prefer those of softness and conciliation; offering herself to co-operate in every thing which might depend upon her. Although her Majesty has not yet had the time to receive the answer of the court of London, she has nevertheless reason to presume, that her insinuations there will be received with pleasure. In this confidence, the Empress does not hesitate to give a new proof of her salutary
intentions in favor of the re-union of two states, for whom she has an equal affection, and whom she has seen for so long a time live together, in an intelligence the most perfect and the most natural to their respective interests; by proposing to them formally, her good offices, and her mediation, to interrupt and put an entire end to the discord and the war, which has broken out between them. While Mr. Simolin, the Minister of the Empress, at the court of London, acquits himself of the orders which she has given him, concerning this object, the undersigned has the honor to fulfil the same task, on his part towards your High Mightinesses, and to assure you of the zeal and earnestness with which he should desire to labour, at the precious work of the re-establishment of the repose and tranquility of your state.—The disinterestedness, the impartiality, and the views of general beneficence, which have instamped their seal upon all the actions of her imperial Majesty, preside equally in this. The wisdom and the prudence of your High Mightinesses, will know how to acknowledge in her, these august characters, and will dictate the answer, which the subscriber will have to transmit to her, concerning the execution of his orders.(Signed) The Prince De Gallitzin.The Hague, 1st of March, 1781.
This offer of mediation was accepted by their High Mightinesses with gratitude.
Leyden, March 19, 1781—wrote to the President of Congress: “I have received your excellency’s letter of the first of January, with the commission and instructions inclosed. I am very sensible of this fresh instance of the confidence of congress, and I shall do every thing in my power to discharge the duties of this new trust. But I am obliged to say, that no commission that ever was given required more patience, fortitude and circumspection than this; virtues which I much fear have not fallen in sufficient quantities to my share.I have experienced, since my residence in this republic, a great change in the external behaviour of several persons of rank, who upon my first arrival, received me with distinction; but from the moment of the publication of the papers taken with Mr. Laurens, have been afraid to see me. The nation has indeed been in a violent fermentation and crisis. It is divided in sentiments. There are Stadtholderians and republicans. There are proprietors in English funds and persons immediately engaged in commerce. There are enthusiasts for peace and alliance with England; and there are advocates for an alliance with France, Spain and America. And there is a third sort, who are for adhering in all things to Russia, Sweden and Denmark.—Some are for acknowledging American independence, and entering into treaties of commerce and alliance with us: others start at the idea with horror, as an everlasting impediment to a return to the friendship and alliance with England. Some will not augment the navy, without increasing the army; others will let the navy be neglected rather than augment the army. In this perfect chaos of sentiments and systems, principles and interests: it is no wonder there is a languor, a weakness and irresolution that is vastly dangerous in the present circumstances of affairs. The danger lies, not more in the hostile designs and exertions of the English, than from seditions and commotions among the people, which are every day dreaded and expected. Were it not for a standing army and troops posted in several cities, it is probable there would have been popular tumults before now. Every body that I see, appears to me to live in constant fear of mobs; and in a great degree of uncertainty, whether they will rise in favour of war, or against it: in favor of England or against her: in favor of the Prince, or in vindication of Amsterdam: in favour of America or against her. In the midst of these critical circumstances, pressed as I am for money to discharge the bills of exchange which congress have drawn and I have accepted, I have ventured to open a loan; but this is looked upon as a very hardy and dangerous measure, which nobody but an American would have risqued. And I am obliged to assure congress, that people are as yet, so much afraid of being pointed out by the mob, or the soldiery, as favorers of this loan, that I have no hopes at all of succeeding for several months, if ever.I am advised to do nothing in consequence of my commission to the States General, at present, for fear of throwing before the people, new objects of division and dissention. I have however communicated to their High Mightinesses, and to the Ministers of Russia, Denmark, Sweden and France, the Resolution of congress of the 5th of October, relative to the principles of the neutral confederation. The memorial and the letters I have transmitted to congress.Whenever I shall communicate to their High Mightinesses, the full powers of congress, the course will be this. They will lie long upon the table. Then taken ad referendum: that is, sent to the several provinces, cities and bodies of nobles, who compose the sovereignty, or as some say, the deputies of the sovereignty. These will deliberate and deliberate, and deliberate; and probably some will be for, and some against making a treaty; at least it is supposed that Zealand and one or two other provinces will be against it. But in the mean time, there will be much communication and negociation among individuals at least, between this country and Russia, Sweden and Denmark upon the subject: and if it is true, as I am informed in a letter from Mr. Gerry, that a Minister is appointed to the court of Petersburg as I hope it is, and that the same minister, or some other, is empowered to treat with Sweden and Denmark, it is not impossible, I think it indeed probable that we may succeed with these four nations at once. For let me add, there is not, in my apprehension the least prospect of a general peace. England is at her old game of seduction and division, and is labouring, under pretence of employing the Emperor of Germany and the Empress of Russia, in mediations for peace, insidiously to embroil all Europe in the war. From motives of philanthropy, I hope she will not succeed; unless indeed the same feelings of humanity should prompt me to wish all mankind at war for her humiliation, with a nation, which at this time is, if ever one was, hestis hamani generis.”Leyden, March 19, 1781, wrote to Mr. Dumas: “The enclosed extracts are of so much importance, that I send them to you for your opinion whether it is prudent to communicate them to the Russian minister, or not. The intelligence is such that I can make no official communication of it. If you think it will do any good and no harm, or at least more good than harm, you may communicate it in confidence to friends.—Mr. Dana’s commission, which perhaps is to treat with any or all of the Northern Powers, is to come by colonel Palfrey, and duplicates by young colonel Laurens, as I conjecture.I have read the manifesto with pleasure; because it is a reasonable and a manly performance. It would have been better, perhaps, without the last clause: which will be taken both by friends and enemies, as a sigh for peace with England, but much may be said in excuse of it. I wish too they had left out their disapprobation of Amsterdam, which was not necessary, and never did their High Mightinesses any honor; at least I venture to think so.”Leyden, March 21, 1781, wrote to Messieurs John de Neufville and Son: “I have received your favour of the 19th and will direct Mr. Thaxter to number your bonds again in figures under your written numbers and sign them; and to make the other alterations, according to your proposal.Alas! poor Statia!—But as Providence orders us unpleasant potions of medicine to cure our distempers, so I hope this apparent misfortune will open the eyes of the blind; will convince the credulous of their weakness in placing any kind of confidence in the justice, the honour, the moderation or humanity of Great Britain; virtues which at this time, exist only in their own vain-glorious writings and speeches: I hope also it will accelerate an immediate and direct commerce with America, and what is of more importance to this country as well as to that a solid alliance: I hope, further, that this insult to the neutral confederation, will prompt them to take a decided
part, which their own dignity, honour and interest demand, and forthwith join France, Spain, and America in pursuit of the two great objects of the negotiations and wars of the present age, American independence and the rights of neutral vessels: once more I hope, that this unexampled outrage, to the law of nations, to public faith and every sacred principle among men, will induce even the great city of Amsterdam to act a more decided and vigorous part, than she has done. Her example will be followed with ardour, by every other member of the sovereignty, all of whom I have reason to believe are slackened in their resolution, by the feebleness and irresolution of that city.”Leyden, March 22d, 1781, wrote to Mr. Jennings, at Brussels: “With great pleasure have I received yours of the 19th with its inclosures. I wish I could answer more at large, but in addition to a thousand other objects crouding upon me at present I have had to sign obligations and coupons, &c.I am exceedingly pleased with your thoughts, all but one. You hold up the idea of restraining America from the east. This idea never will do. America never will consent to any restriction whatsoever: but will finally insist on a right to trade with every nation that will trade with her. For God’s sake let us, beat down every idea of restriction. I am demonstratively certain, it is the interest of every power in Europe to take off every restriction from American trade. It will be longer in this case, before the trade of America will interfere with that of any nation, than if, it is clogged.—Nitsmur in velitum. The
idea of the least restraint is a poison: it will lay a foundation for embroiling Europe and America, forever. It will occasion another horrid war in seven years. So would a truce. The last Lettres Hollandais are very good. Go on I pray you.”:Leyden, March 22d, 1781, wrote to Mr. Dana, at Paris: “I have received several letters from you: but have been so busy, signing my name (to obligations and coupons, &c.) that I could not regularly answer.I give you joy of Laurens’ arrival. It is a great event. I hope he brought you an important paper, which Lovell mentions in his letter to you, and Gerry in an excellent one to me.I rejoice, sir, in your honour and in the public good: but I feel myself grieved, and weakened at the personal loss of a treasure of advice and ability. I hope to see you here in your rout. Pray commit to writing all your observations on our first errand and give them to me. I hope your old commission is not superceded. In case of negotiation, of which however there is no likelihood for years, I shall summon you. Mr. Laurens must have letters and important papers for me. I hope to have them soon. There is no one, knows the banking commission but Mr. De Neufville and me. It is not however more than precedents. But let them lie about it, if they will. I am not afraid of their lies. Statia is gone: and the Dutch are yet dead: when they will come to life I know not.Leyden, March 24, 1781, wrote to Messieurs John De Neufville and Son: “I received last night your favour of the 22d inclosing three bills of exchange which I have accepted and return inclosed. I have also received another letter on the affair of St. Eustatia. I sincerely condole with you, on the loss of that Island, both as it affects the public and as it must probably more or less affect your private interest.Great pains are taken to represent this event as a fatal blow to the United States of America; at which I can do nothing but laugh.—In my private opinion it will be better for America.—The property taken in that Island, belonging to English, Scotch and Irish merchants, I shrewdly suspect was more than all that belonged to Americans, French and even Dutch, altogether. In this I may be mistaken: but in all events the American property there, was not much.However; after the insidious artifices of the English, in holding out false appearances of a disposition for peace; shall have amused eight or nine nations for a little while; when these discover themselves to have been only duped and mocked by English impudence; this outrage with others, cannot but unite all the maritime nations in one decisive league, in support of the freedom of commerce and American independence, without which it is evident to demonstration that the liberty of the seas cannot longer exist.Place America again in dependence on G. Britain, and it would be in their joint power, in twenty years, to conquer all the establishments of the Spaniards, French, Dutch and Portuguese in the East and West Indies, in spite of all that the rest of mankind could do to prevent it. I would therefore advise the powers of Europe to let America be reduced to the necessity of proposing terms to Great Britain.Leyden, March 27, 1781—wrote to Mr. Dumas at the Hague: “Since I had the honour to communicate to you my commission to their High Mightinesses, by which the general affairs of America in this republic, come under my direction, you may possibly be in some uncertainty about your own situation and the continuance of that small annual sum which you have heretofore received from the commissioners and the Minister at the court of Versailles. In order to remove the doubt as far as in my power, I take this method to inform you that I am persuaded it is the intention of congress, that you should continue your good services to their cause, if you have no objection, and that you should have at least the same allowance continued.—I suppose his excellency, Dr. Franklin, will readily continue to pay your draught as usual; but if he should not, and you choose to continue in the service of America under my direction, I will undertake to do it, as long as I shall reside in the republic, at my own risque, until the further order of congress.”Leyden, March 27, 1781—wrote to Messieurs John de Neufville and son: “I have just received yours, inclosing the lettres Hollandaises and thank you for your attention. You give me great joy by your account of the arrival of a vessel from Boston. Hope we shall soon hear of more.As to the loan, I am not indifferent about its success. My own reputation with some people in Europe and America, will depend in some measure upon it. But this has little weight with me. It is of importance to America to have a comptoir or banker in Amsterdam upon whom congress could occasionally draw, as they have at Paris and Madrid. And my instructions from congress are such as rendered it my indispensible duty to open a loan and try the experiment. If it does not succeed I shall have done my duty; but the same duty will require that I should write an account to congress, and to Dr. Franklin, of its success. To congress, that they may draw their bills in future upon Paris and Madrid. To Dr. Franklin, that he may be able to obtain the money of the court of Versailles, to discharge the bills I have already accepted. In this case, Mr. Grand, the banker in Paris, will give orders, as I expect, to the house of Horneca, Fitzeau, & Co. at Amsterdam, to pay the bills. This, you see, will make it public that my loan has not succeeded; and the whole will divert that part of the trade of America, which would naturally have flowed to Amsterdam, to France and Spain. Though I shall be mortified at this, there will be one consolation; we shall have no interest to pay, but what we please and when we please: for the money obtained of those courts, has been generously granted, without any terms whatsoever respecting the rate of interest or time of payment of interest or principal. We shall be under more obligations at Paris and Madrid and less elsewhere. I am therefore not anxious, nor will I depart a single doit from the terms, if the whole falls through. I have already gone further than will be for the good of my reputation, or promote the intercourse between the two countries.The secret intelligence you give me, I am rejoiced to hear. It shall remain a secret with me. I have a great deal of news too, which I must keep a secret at present, but which holds out hopes of great & good things to our righteous
cause. I expect to learn more of it every hour. I inclose Mr. Hodgshon’s three bills and your eight.”Leyden, March 27, 1781—wrote to London: “I am very much obliged to you for the trouble you have kindly taken in sending me Gazettes, pamphlets and books, but the alteration of circumstances has rendered the communication so difficult and expensive that I am obliged to desist.—Two or three packets which you mentioned in a letter not long since, have not arrived, nor have I heard any thing of them.The gazettes cost me by the post, at a rate of two hundred guineas, I believe by the year; and I am now in a situation where I have found a way to have all the papers at a comparatively small expense. So that I should be obliged to you to stop immediately, the two papers, the Morning Herald and General Advertiser; and also the sending any more books and pamphlets. You will be so good as to send me a minute of the balance between us, and whatever it may be in your favour, I will take measures to discharge immediately. I should be obliged to you however, for the continuance of your favours and the good news of the times.”Leyden, March 28, 1781—wrote to Mr. Jay, at Madrid: “It is so long since, I wrote you that I am almost ashamed to recollect. I have been in the most curious country, among the most incomprehensible people, and under the most singular constitution of government in the world. I have not been able to write you what could or would be done here; because I was not able to discover, nor did I ever yet find one man in the country, who would pretend to say what course the republic would take.—At this moment, although I think there cannot be a peace between them and England; yet I see no probability of their being in earnest in the war, for some time.I can tell you one thing, however, for certain, that the conduct of Spain has great influence here. Her delay, in acknowledging our independence, contributes amazingly to the indecision of the republic.—If Spain had entered fully into the system, this country would soon
follow. I must therefore beg of you to communicate to me, as much concerning this subject as you are at liberty to do. All nations, it is to be feared will wait for Spain, and thus prolong the evils of war, to unnecessary lengths.”Leyden, April 9, 1781—wrote to Messrs. Sigourney, Ingraham and Bromfield, at Amsterdam: “I am engaged in some affairs, which will oblige me to be absent from Amsterdam for some days if not for some weeks; but when I return it will be necessary for me to have a house and furniture suitable for a Minister Plenipotentiary from the United States, to receive and entertain company; not in the style of sir Joseph Yorke, at eighty thousand guilders a year, but however decent enough for any character in Europe to dine with a republican citizen. The rest of this letter contains directions concerning the house, furniture, servants to be procured, and authority to draw upon me, &c. for the money, &c.”Leyden, April 10, 1781—wrote to Messieurs Neufville and son: “I return you the six bills accepted on 29th March. The other detail, 25th Feb. 1780,1 have no letters of advice about. Yet the bill is genuine, I doubt not. Is it a part of some former bills which you accepted? If it is, and the second, third or fourth of the same tenor have not been accepted before, you, I suppose may receive it from Dr. Franklin, as the others.”Leyden, April 10, 1781, wrote to Doct. Franklin: “Relying on your virtues of faith and hope, I accepted the bills to the amount of ten thousand pounds sterling, drawn in favor of Mr. Tracy.I have received advice from Congress of more bills drawn upon me. When they arrive and are presented, I must write you concerning them, and desire you to enable me to discharge them: for I am sorry to be obliged to say, that although I have opened a loan according to the best plan in my power, and the plan and the loan seem to be countenanced by the public; yet there is little money obtained, scarcely enough to defray the expense of obligations & stamps. It is daily more and more clear to me, that we shall never obtain a loan here, until our independence is acknowledged by the states. Till then, every man seems to be afraid, that his having any thing to do in it, will be made a foundation of a criminal process, or a provocation to the resentment of the mob.The time is very near, when some of the bills I accepted become payable. I must intreat your excellency’s answer to this, as soon as convenient, and to point out to me whether you choose that the house of Horneca, Fitzeau and Grand, or any other, should pay the money. It is a most grievous mortification to me to find that America has no credit here, while England certainly still has so much: and to find, that no gentleman in public life here dares return me a visit or answer me a letter; even those who treated me when I first arrived here with great politeness. I am intreated however to keep this secret: but have no motive to secret it from you: on the contrary you ought to know it. I am told there will be great alterations very soon. But I have seen by experience that no man in this country knows what will be, on the morrow. Let me ask the favour of you, sir, to give my best respects to Col. Laurens, &c.Leyden, April 11, 1781, wrote to Messrs. Sigourney, Ingraham, and Bromfield—“I am this moment favoured with yours of the 10th, and thank you for the readiness with which you have undertaken to get me a house as soon as possible.”Here follow directions in detail concerning the house, furniture, servants, carriage, &c. which I of all men was the least qualified to prescribe, having never troubled my head about any such things. Omitting these, the letter proceeded—“I have determined to reside at Amsterdam, for the facility of transacting the business of the merchants who have bills of exchange upon me; for the pleasure of seeing more of our countrymen, than I could see in any other city;—and for the pleasure of some agreeable acquaintances I have formed at Amsterdam. But our countrymen ought to be apprised that there is unhappily a difference of sentiment between the Court at the Hague and Amsterdam, and that my residing in that city may be liable to misrepresentation, if the motives of it are not understood.Leyden, April 13, 1781 wrote another letter to Sigourney, Ingraham and Bromfield, containing still more particular directions concerning the house, furniture, &c &c. and authorising them to draw upon me or my bankers for cash to pay all their expenses, &c.”Leyden, April 16, 1781, wrote to Doct.. Franklin—“I had yesterday the honour of yours of the 7th. The letter inclosed is a bitter satyre on the nation which produced it. Is it possible that Arnold should shew his face among men, after writing such a letter? If it is not a bribe, it is robbery committed in the American service; for it is well known that Arnold had no such sum when the war began. He is now employed in stealing tobacco and negroes: so is Cornwallis. A fair employment for Peers for Arnold is the Peer of them all! I think the southern states will have the honor after all of putting the continent in a right way, to finish the business of the war. There has been more sheer fighting there than any where.All the public papers, English, French, and Dutch, assure the world that I have succeeded in a Loan. I wish they would prove their words. I am told it will do by and by; so I am, that the nation will act vigorously by and by: I wish both may prove true: but I have not one grain of your faith nor hope.There are capitalists who believe us able and honest to pay; and that we shall prevail; and they have inclinations enough they say to the loan; but the true motive of their conduct is fear of being pointed out to mobs and soldiers as persons who have contributed to the commencement or continuance of the war with England. I wrote you some days ago that I had not succeeded at all, and requesting your orders how the bills accepted should be paid. Some of them become payable the beginning of May: and the fifteenth of that month the sixty bills amounting to ten thousand pounds sterling, which were drawn in favour of Mr. Tracy, become due. I congratulate you on your success at Versailles. If Spain would make a treaty with Mr. Jay, it would assist us here. Every body asks, why does Spain delay? You and I know very well but cannot tell. But so it is. Men always negotiate ill when they are not in a condition to make themselves feared. If America could dissemble enough to threaten other nations with a return to Great Britain, they would be ready to hang themselves, to prevent it. But America is too honest and sincere to play such a game. England would have all the mountains of Mexico and Peru in a few years if America should join her. Yet we are slighted. God forgive them and enable America to forget their ungenerosity.America has fought Great Britain and Ireland six years: and not only Great Britain and Ireland, but many States of Germany, many Tribes of Indians and many Negroes, their allies. Great Britain has been moving earth and hell to obtain allies against us, yet it is improper in us to propose an alliance. Great Britain has borrowed all the superfluous wealth of Europe; in Italy, Germany, Holland, Switzerland, and some even in France, to murder us! yet it is dishonorable in us to propose to borrow money! By Heavens! I would make a bargain with all Europe, if it lay with me. Let all Europe stand still: neither lend men nor money, nor ships to England nor America: let them fight it out alone. I would give my share of millions for such a bargain.—America is treated unfairly and ungenerously by Europe. But thus it is, mankind will be servile to tyrannical masters and basely devoted to vile idols.

				
					John Adams.
				
				
			